
	

116 HR 2781 : Educating Medical Professionals and Optimizing Workforce Efficiency and Readiness for Health Act of 2019
U.S. House of Representatives
2019-10-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS1st Session
		H. R. 2781
		IN THE SENATE OF THE UNITED STATES
		October 29, 2019Received; read twice and referred to the Committee on Health, Education, Labor, and PensionsAN ACT
		To amend title VII of the Public Health Service Act to reauthorize certain programs relating to the
			 health professions workforce, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Educating Medical Professionals and Optimizing Workforce Efficiency and Readiness for Health Act of 2019 or the EMPOWER for Health Act of 2019.
		2.Reauthorization of health professions workforce programs
 (a)Centers of excellenceSubsection (i) of section 736 of the Public Health Service Act (42 U.S.C. 293) is amended to read as follows:
				
 (i)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $24,897,000 for each of fiscal years 2020 through 2024..
 (b)Health professions training for diversitySection 740 of the Public Health Service Act (42 U.S.C. 293d) is amended— (1)in subsection (a), by striking $51,000,000 for fiscal year 2010, and such sums as may be necessary for each of the fiscal years 2011 through 2014 and inserting $51,419,000 for each of fiscal years 2020 through 2024;
 (2)in subsection (b), by striking $5,000,000 for each of the fiscal years 2010 through 2014 and inserting $1,250,000 for each of fiscal years 2020 through 2024; and (3)in subsection (c), by striking $60,000,000 for fiscal year 2010 and such sums as may be necessary for each of the fiscal years 2011 through 2014 and inserting $20,000,000 for each of fiscal years 2020 through 2024.
 (c)Primary care training and enhancementSection 747(c)(1) of the Public Health Service Act (42 U.S.C. 293k(c)(1)) is amended by striking $125,000,000 for fiscal year 2010, and such sums as may be necessary for each of fiscal years 2011 through 2014 and inserting $51,371,000 for each of fiscal years 2020 through 2024.
 (d)Training in general, pediatric, and public health dentistrySection 748(f) of the Public Health Service Act (42 U.S.C. 293k–2(f)) is amended by striking $30,000,000 for fiscal year 2010 and such sums as may be necessary for each of fiscal years 2011 through 2015 and inserting $42,707,000 for each of fiscal years 2020 through 2024.
 (e)Area health education centersSection 751(j)(1) of the Public Health Service Act (42 U.S.C. 294a(j)(1)) is amended by striking $125,000,000 for each of the fiscal years 2010 through 2014 and inserting $42,075,000 for each of fiscal years 2020 through 2024. (f)National Center for Healthcare Workforce Analysis (1)In generalSection 761(e)(1)(A) of the Public Health Service Act (42 U.S.C. 294n(e)(1)(A)) is amended by striking $7,500,000 for each of fiscal years 2010 through 2014 and inserting $5,947,000 for each of fiscal years 2020 through 2024.
 (2)Technical correctionSection 761(e)(2) of the Public Health Service Act (42 U.S.C. 294n(e)(2)) is amended by striking subsection (a) and inserting paragraph (1). (g)Public health workforceSection 770(a) of the Public Health Service Act (42 U.S.C. 295e(a)) is amended by striking $43,000,000 for fiscal year 2011, and such sums as may be necessary for each of the fiscal years 2012 through 2015 and inserting $17,850,000 for each of fiscal years 2020 through 2024.
 3.Education and training relating to geriatricsSection 753 of the Public Health Service Act (42 U.S.C. 294c) is amended to read as follows:  753.Education and training relating to geriatrics (a)Geriatrics workforce enhancement programs (1)In generalThe Secretary shall award grants or contracts under this subsection to entities described in paragraph (1), (3), or (4) of section 799B, section 801(2), or section 865(d), or other health professions schools or programs approved by the Secretary, for the establishment or operation of geriatrics workforce enhancement programs that meet the requirements of paragraph (2).
 (2)RequirementsA geriatrics workforce enhancement program meets the requirements of this paragraph if such program supports the development of a health care workforce that maximizes patient and family engagement and improves health outcomes for older adults by integrating geriatrics with primary care and other appropriate specialties. Special emphasis should be placed on providing the primary care workforce with the knowledge and skills to care for older adults and collaborating with community partners to address gaps in health care for older adults through individual, system, community, and population level changes. Areas of programmatic focus may include the following:
 (A)Transforming clinical training environments to integrated geriatrics and primary care delivery systems to ensure trainees are well prepared to practice in and lead in such systems.
 (B)Developing providers from multiple disciplines and specialties to work interprofessionally to assess and address the needs and preferences of older adults and their families and caregivers at the individual, community, and population levels with cultural and linguistic competency.
 (C)Creating and delivering community-based programs that will provide older adults and their families and caregivers with the knowledge and skills to improve health outcomes and the quality of care for such adults.
 (D)Providing Alzheimer’s disease and related dementias (ADRD) education to the families and caregivers of older adults, direct care workers, health professions students, faculty, and providers.
 (3)DurationThe Secretary shall award grants and contracts under paragraph (1) for a period not to exceed five years.
 (4)ApplicationTo be eligible to receive a grant or contract under paragraph (1), an entity described in such paragraph shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including the specific measures the applicant will use to demonstrate that the project is improving the quality of care provided to older adults in the applicant’s region, which may include—
 (A)improvements in access to care provided by a health professional with training in geriatrics or gerontology;
 (B)improvements in family caregiver capacity to care for older adults; (C)patient outcome data demonstrating an improvement in older adult health status or care quality; and
 (D)reports on how the applicant will implement specific innovations with the target audience to improve older adults’ health status or the quality of care.
 (5)Equitable geographic distributionThe Secretary may award grants and contracts under paragraph (1) in a manner which will equitably distribute such grants among the various regions of the United States.
 (6)QualificationsIn awarding grants and contracts under paragraph (2), the Secretary shall consider programs that— (A)have the goal of improving and providing comprehensive coordinated care of older adults, including medical, dental, and psychosocial needs;
 (B)demonstrate coordination with other programmatic efforts funded under this program or other public or private entities;
 (C)support the training and retraining of faculty, preceptors, primary care providers, and providers in other specialties to increase their knowledge of geriatrics and gerontology;
 (D)provide clinical experiences across care settings, including ambulatory care, hospitals, post-acute care, nursing homes, federally qualified health centers, and home and community-based services;
 (E)emphasize education and engagement of family caregivers on disease self-management, medication management, and stress reduction strategies;
 (F)provide training to the health care workforce on disease self-management, motivational interviewing, medication management, and stress reduction strategies;
 (G)provide training to the health care workforce on social determinants of health in order to better address the geriatric health care needs of diverse populations with cultural and linguistic competency;
 (H)integrate geriatrics competencies and interprofessional collaborative practice into health care education and training curricula for residents, fellows, and students;
 (I)substantially benefit rural or underserved populations of older adults or conduct outreach to communities that have a shortage of geriatric workforce professionals;
 (J)integrate behavioral health competencies into primary care practice, especially with respect to elder abuse, pain management, and advance care planning; or
 (K)offer short-term intensive courses that— (i)focus on geriatrics, gerontology, chronic care management, and long-term care that provide supplemental training for faculty members in medical schools and other health professions schools or graduate programs in psychology, pharmacy, nursing, social work, dentistry, public health, allied health, or other health disciplines, as approved by the Secretary; and
 (ii)are open to current faculty, and appropriately credentialed volunteer faculty and practitioners, to upgrade their knowledge and clinical skills for the care of older adults and adults with functional and cognitive limitations and to enhance their interdisciplinary teaching skills.
 (7)PriorityIn awarding grants under paragraph (1), particularly with respect to awarding, in fiscal year 2020, any amount appropriated for such fiscal year for purposes of carrying out this subsection that is in excess of the amount appropriated for the most previous fiscal year for which appropriations were made for such purposes, the Secretary may give priority to entities that operate—
 (A)in communities that have a shortage of geriatric workforce professionals; and (B)in States in which no entity has previously received an award under such paragraph (including as in effect before the date of enactment of the Educating Medical Professionals and Optimizing Workforce Efficiency and Readiness for Health Act of 2019).
 (8)Award amountsAwards under paragraph (1) shall be in an amount determined by the Secretary. Entities that submit applications under this subsection that describe a plan for providing geriatric education and training for home health workers and family caregivers are eligible to receive $100,000 per year more than entities that do not include a description of such a plan.
 (9)ReportingEach entity awarded a grant under paragraph (1) shall submit an annual report to the Secretary on financial and programmatic performance under such grant, which may include factors such as the number of trainees, the number of professions and disciplines, the number of partnerships with health care delivery sites, the number of faculty and practicing professionals who participated in continuing education programs, and such other factors as the Secretary may require.
						(b)Geriatric Academic Career Awards
 (1)Establishment of programThe Secretary shall establish a program to award grants, to be known as Geriatric Academic Career Awards, to eligible entities applying on behalf of eligible individuals to promote the career development of such individuals as academic geriatricians or other academic geriatrics health professionals.
						(2)Eligibility
 (A)Eligible entityFor purposes of this subsection, the term eligible entity means— (i)an accredited school of allopathic medicine, osteopathic medicine, nursing, social work, psychology, dentistry, pharmacy, or allied health; or
 (ii)another type of accredited health professions school or graduate program deemed by the Secretary to be eligible under this subsection.
								(B)Eligible individual
 (i)In generalFor purposes of this subsection, the term eligible individual means an individual who— (I)has a junior, nontenured, faculty appointment at an accredited school of allopathic medicine, osteopathic medicine, nursing, social work, psychology, dentistry, pharmacy, or allied health or at another type of accredited health professions school or graduate program described in subparagraph (A)(ii);
									(II)
 (aa)is board certified or board eligible in internal medicine, family practice, psychiatry, or licensed dentistry, or has completed the training required for the individual’s discipline; and
 (bb)is employed at an eligible entity; or (III)has completed an approved fellowship program in geriatrics or gerontology, or has completed specialty training in geriatrics or gerontology as required for the individual’s discipline and any additional geriatrics or gerontology training as required by the Secretary.
 (ii)Special ruleIf during the period of an award under this subsection respecting an eligible individual, the individual is promoted to associate professor and thereby no longer meets the criteria of clause (i)(I), the individual may continue to be treated as an eligible individual through the term of the award.
 (3)LimitationsAn eligible entity may not receive an award under paragraph (1) on behalf of an eligible individual unless the eligible entity—
 (A)submits to the Secretary an application, at such time, in such manner, and containing such information as the Secretary may require, and the Secretary approves such application;
 (B)provides, in such form and manner as the Secretary may require, assurances that the eligible individual on whose behalf an application was submitted under subparagraph (A) will meet the service requirement described in paragraph (8); and
 (C)provides, in such form and manner as the Secretary may require, assurances that such individual has a full-time faculty appointment in an accredited health professions school or graduate program and documented commitment from such school or program to spend 75 percent of the individual’s time that is supported by the award on teaching and developing skills in interprofessional education in geriatrics.
 (4)RequirementsIn awarding grants under this subsection, the Secretary— (A)shall give priority to eligible entities that apply on behalf of eligible individuals who are on the faculty of institutions that integrate geriatrics education, training, and best practices into academic program criteria;
 (B)may give priority to eligible entities that operate a geriatrics workforce enhancement program under subsection (a);
 (C)shall ensure that grants are equitably distributed across the various geographical regions of the United States, including rural and underserved areas;
 (D)shall pay particular attention to geriatrics health care workforce needs among underserved populations, diverse communities, and rural areas;
 (E)may not require an eligible individual, or an eligible entity applying on behalf of an eligible individual, to be a recipient of a grant or contract under this part; and
 (F)shall pay the full amount of the award to the eligible entity. (5)Maintenance of effortAn eligible entity receiving an award under paragraph (1) on behalf of an eligible individual shall provide assurances to the Secretary that funds provided to such individual under this subsection will be used only to supplement, not to supplant, the amount of Federal, State, and local funds otherwise expended by such individual.
						(6)Amount and term
 (A)AmountThe amount of an award under this subsection for eligible individuals who are physicians shall equal $100,000 for fiscal year 2020, adjusted for subsequent fiscal years to reflect the increase in the Consumer Price Index. The Secretary shall determine the amount of an award under this subsection for individuals who are not physicians.
 (B)TermThe term of any award made under this subsection shall not exceed 5 years. (7)Service requirementAn eligible individual on whose behalf an application was submitted and approved under paragraph (3)(A) shall provide training in clinical geriatrics or gerontology, including the training of interprofessional teams of health care professionals.
 (c)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $51,000,000 for each of fiscal years 2020 through 2024. Notwithstanding the preceding sentence, no funds shall be made available to carry out subsection (b) for a fiscal year unless the amount made available to carry out this section for such fiscal year is more than the amount made available to carry out this section for fiscal year 2017..
 4.Investment in tomorrow's pediatric health care workforceSection 775 of the Public Health Service Act (42 U.S.C. 295f) is amended to read as follows:  775.Investment in tomorrow’s pediatric health care workforce (a)In generalThe Secretary shall establish and carry out a program of entering into pediatric specialty loan repayment agreements with qualified health professionals under which—
 (1)the qualified health professional agrees to a period of not less than 2 years of obligated service during which the professional will—
 (A)participate in an accredited pediatric medical subspecialty, pediatric surgical specialty, child and adolescent psychiatry subspecialty, or child and adolescent mental and behavioral health residency or fellowship; or
 (B)be employed full-time in providing pediatric medical subspecialty care, pediatric surgical specialty care, child and adolescent psychiatry subspecialty care, or child and adolescent mental and behavioral health care, including substance use disorder prevention and treatment services, in an area with—
 (i)a shortage of health care professionals practicing in the pediatric medical subspecialty, the pediatric surgical specialty, the child and adolescent psychiatry subspecialty, or child and adolescent mental and behavioral health, as applicable; and
 (ii)a sufficient pediatric population, as determined by the Secretary, to support the addition of a practitioner in the pediatric medical subspecialty, the pediatric surgical specialty, the child and adolescent psychiatry subspecialty, or child and adolescent mental and behavioral health, as applicable; and
 (2)the Secretary agrees to make payments on the principal and interest of undergraduate, graduate, or graduate medical education loans of the qualified health professional of not more than $35,000 a year for each year of agreed upon service under paragraph (1) for a period of not more than 3 years.
						(b)Eligibility requirements
 (1)Pediatric medical specialists and pediatric surgical specialistsFor purposes of loan repayment agreements under this section with respect to pediatric medical subspecialty and pediatric surgical specialty practitioners, the term qualified health professional means a licensed physician who—
 (A)is entering or receiving training in an accredited pediatric medical subspecialty or pediatric surgical subspecialty residency or fellowship; or
 (B)has completed (but not prior to the end of the calendar year in which the Educating Medical Professionals and Optimizing Workforce Efficiency and Readiness for Health Act of 2019 is enacted) the training described in subparagraph (A).
 (2)Child and adolescent psychiatry and mental and behavioral healthFor purposes of loan repayment agreements under this section with respect to child and adolescent mental and behavioral health care, the term qualified health professional means a health care professional who—
 (A)has received specialized training or clinical experience in child and adolescent mental health in psychiatry, psychology, school psychology, or psychiatric nursing;
 (B)has a license or certification in a State to practice allopathic medicine, osteopathic medicine, psychology, school psychology, or psychiatric nursing; or
 (C)is a mental health service professional who has completed (but not before the end of the calendar year in which the Educating Medical Professionals and Optimizing Workforce Efficiency and Readiness for Health Act of 2019 is enacted) specialized training or clinical experience in child and adolescent mental health described in subparagraph (A).
 (3)Additional eligibility requirementsThe Secretary may not enter into a loan repayment agreement under this section with a qualified health professional unless—
 (A)the professional agrees to work in, or for a provider serving, an area or community with a shortage of eligible qualified health professionals (as defined in paragraphs (1) and (2));
 (B)the professional is a United States citizen, a permanent legal United States resident, or lawfully present in the United States; and
 (C)if the professional is enrolled in a graduate program, the program is accredited, and the professional has an acceptable level of academic standing (as determined by the Secretary).
 (c)PriorityIn entering into loan repayment agreements under this section, the Secretary shall give priority to applicants who—
 (1)have familiarity with evidence-based methods and cultural and linguistic competence in health care services; and
 (2)demonstrate financial need. (d)Authorization of appropriationsThere are authorized to be appropriated for each of fiscal years 2020 through 2024—
 (1)$30,000,000 to carry out this section with respect to loan repayment agreements with qualified health professionals described in subsection (b)(1); and
 (2)$20,000,000 to carry out this section with respect to loan repayment agreements with respect to qualified health professionals described in subsection (b)(2)..
		5.Increasing workforce diversity in the professions of physical therapy, occupational therapy,
 audiology, and speech-language pathologyTitle VII of the Public Health Service Act is amended— (1)by redesignating part G (42 U.S.C. 295j et seq.) as part H; and
 (2)by inserting after part F (42 U.S.C. 294n et seq.) the following new part:  GIncreasing workforce diversity in the professions of physical therapy, occupational therapy, audiology, and speech-language pathology 783.Scholarships and Stipends (a)In generalThe Secretary may award grants and contracts to eligible entities to increase educational opportunities in the professions of physical therapy, occupational therapy, audiology, and speech-language pathology for eligible individuals by—
 (1)providing student scholarships or stipends, including for— (A)completion of an accelerated degree program;
 (B)completion of an associate’s, bachelor’s, master’s, or doctoral degree program; and (C)entry by a diploma or associate’s degree practitioner into a bridge or degree completion program;
 (2)providing assistance for completion of prerequisite courses or other preparation necessary for acceptance for enrollment in the eligible entity; and
 (3)carrying out activities to increase the retention of students in one or more programs in the professions of physical therapy, occupational therapy, audiology, and speech-language pathology.
 (b)Consideration of recommendationsIn carrying out subsection (a), the Secretary shall take into consideration the recommendations of national organizations representing the professions of physical therapy, occupational therapy, audiology, and speech-language pathology, including the American Physical Therapy Association, the American Occupational Therapy Association, the American Speech-Language-Hearing Association, the American Academy of Audiology, and the Academy of Doctors of Audiology.
							(c)Required information and conditions for award recipients
 (1)In generalThe Secretary may require recipients of awards under this section to report to the Secretary concerning the annual admission, retention, and graduation rates for eligible individuals in programs of the recipient leading to a degree in any of the professions of physical therapy, occupational therapy, audiology, and speech-language pathology.
 (2)Falling ratesIf any of the rates reported by a recipient under paragraph (1) fall below the average for such recipient over the two years preceding the year covered by the report, the recipient shall provide the Secretary with plans for immediately improving such rates.
 (3)IneligibilityA recipient described in paragraph (2) shall be ineligible for continued funding under this section if the plan of the recipient fails to improve the rates within the 1-year period beginning on the date such plan is implemented.
 (d)DefinitionsIn this section: (1)Eligible entitiesThe term eligible entity means an education program that—
 (A)is accredited by— (i)the Council on Academic Accreditation in Audiology and Speech-Language Pathology or the Accreditation Commission for Audiology Education;
 (ii)the Commission on Accreditation in Physical Therapy Education; or (iii)the Accreditation Council for Occupational Therapy Education; and
 (B)is carrying out a program for recruiting and retaining students underrepresented in the professions of physical therapy, occupational therapy, audiology, and speech-language pathology (including racial or ethnic minorities, or students from disadvantaged backgrounds).
 (2)Eligible individualThe term eligible individual means an individual who— (A)is a member of a class of persons who are underrepresented in the professions of physical therapy, occupational therapy, audiology, and speech-language pathology (including individuals who are racial or ethnic minorities, or are from disadvantaged backgrounds);
 (B)has a financial need for a scholarship or stipend; and (C)is enrolled (or accepted for enrollment) at an audiology, speech-language pathology, physical therapy, or occupational therapy program as a full-time student at an eligible entity.
 (e)Authorization of AppropriationsThere are authorized to be appropriated to carry out this section $5,000,000 for each of fiscal years 2020 through 2024..
			
	Passed the House of Representatives October 28, 2019.Cheryl L. Johnson,Clerk
